Action to recover damages for personal injuries as a consequence of plaintiff’s being struck by an automobile, operated by one defendant and owned by the other defendant, while crossing a public thoroughfare. Judgment granting defendants’ motions and setting aside the verdict in favor of the plaintiff and dismissing the complaint reversed on the law, with costs, the motions denied, the verdict for the plaintiff reinstated, and judgment directed to be entered thereon, with costs. Plaintiff’s proof established a prima facie case on the issues of defendants’ negligence and plaintiff’s freedom from contributory negligence. The jury’s verdict for the plaintiff had ample support in the evidence. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.